IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40596

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 530
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 29, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CHRISTOPHER JOHN BLAIR,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and lifetime revocation of hunting, fishing, and trapping
       privileges, for sale of unlawfully possessed bighorn sheep, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Nicole L. Schafer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GUTIERREZ, Chief Judge
       Christopher John Blair appeals from his judgment of conviction and lifetime revocation
of his hunting, fishing, and trapping privileges. We affirm.
                                                I.
                                 FACTS AND PROCEDURE
       Blair pled guilty to the sale of unlawfully possessed bighorn sheep, a violation of Idaho
Code § 36-501(b). 1 The district court sentenced Blair to a unified term of four years, with one
and one-half years determinate, and revoked Blair’s hunting, fishing, and trapping privileges for
life. Blair filed an Idaho Criminal Rule 35 motion for reduction of his sentence. The district



1
        Idaho Code § 36-501 provides that “violati[ons of] the provisions of this subsection shall
be found guilty as provided in section 36-1401, Idaho Code, and shall be punished as set forth in
section 36-1402, Idaho Code.”

                                                1
court granted Blair’s request for a period of retained jurisdiction, but denied his request for a
reduction of his sentence. Blair appeals, contending the district court abused its discretion by
imposing a lifetime revocation of his hunting, fishing, and trapping privileges.
                                                 II.
                                            ANALYSIS
          Idaho Code § 36-1402(e) provides that, in addition to any other penalties, the court shall
revoke the hunting, fishing, and trapping privileges for a period of no less than one year and up
to the person’s lifetime for flagrant violations. Flagrant violations include the sale of unlawfully
possessed bighorn sheep, a felony violation. I.C. §§ 36-1401, 36-1402(e).
          Blair argues that the district court abused its discretion when it revoked his hunting,
fishing, and trapping privileges for life because a lifetime revocation should be limited to
poachers. Appellate review of a district court’s lifetime revocation of a license to hunt, fish, and
trap is for an abuse of discretion. When a trial court’s discretionary decision is reviewed on
appeal, the appellate court conducts a multi-tiered inquiry to determine: (1) whether the lower
court correctly perceived the issue as one of discretion; (2) whether the lower court acted within
the boundaries of such discretion and consistently with any legal standards applicable to the
specific choices before it; and (3) whether the lower court reached its decision by an exercise of
reason. State v. Hedger, 115 Idaho 598, 600, 768 P.2d 1331, 1333 (1989). Where a sentence is
within the statutory limits, the appellant bears the burden of demonstrating that it is a clear abuse
of discretion. State v. Baker, 136 Idaho 576, 577, 38 P.3d 614, 615 (2001). To constitute an
abuse of discretion, the sentence must be shown to be excessive under any reasonable view of
the facts. Id. A sentence is reasonable if at the time of imposition it appears necessary to
achieve the primary objective of protecting society and to achieve any or all of the related goals
of deterrence, rehabilitation, or retribution applicable to the given case. Id.
          Blair contends that a lifetime penalty “should be reserved for the worst
violators--individuals that poach animals.” However, the statute providing for a lifetime license
revocation for hunting, trapping, and fishing makes no distinction in the culpability of those who
sell bighorn sheep skulls as a result of poaching or finding the animal after it has died of natural
causes.      I.C. § 36-1402(e).      Blair endeavors to make this distinction by citing to
section 36-501(b), which provides in part, “It shall be lawful to possess or sell naturally shed
antlers or horns of deer, elk, moose, antelope and mountain goat, and antlers or horns of deer,


                                                  2
elk, moose, antelope and mountain goat which have died from natural causes.” This is an
exception to the general prohibition in section 36-501 to sell or buy wildlife. The introduction to
the section provides, “No person shall sell or buy any species of wildlife or parts thereof except
as hereinafter provided.” I.C. § 36-501. Blair is correct that an exception is made for all of the
big game animals listed in section 36-501(b). However, bighorn sheep are not listed as an
exception. 2 As section 36-501 does not except bighorn sheep horns from the general prohibition,
they are excluded from lawful sale.
       Blair relies on the recent amendment to the Idaho State Constitution as authority to
maintain his argument that a lifetime license revocation should be reserved for poachers. The
amendment reads:
               The rights to hunt, fish and trap, including by the use of traditional
       methods, are a valued part of the heritage of the State of Idaho and shall forever
       be preserved for the people and managed through the laws, rules and
       proclamations that preserve the future of hunting, fishing and trapping. Public
       hunting, fishing and trapping of wildlife shall be a preferred means of managing
       wildlife. The rights set forth herein do not create a right to trespass on private
       property, shall not affect rights to divert, appropriate and use water, or establish
       any minimum amount of water in any water body, shall not lead to a diminution
       of other private rights, and shall not prevent the suspension or revocation,
       pursuant to statute enacted by the Legislature, of an individual’s hunting, fishing
       or trapping license.
IDAHO CONST. art. I, § 23.
       The primary objective in construing the constitution is to determine the intent of the
framers through the words approved by the drafters and later adopted by the people, in which the
words are to be given their natural and popular meaning. Idaho Press Club, Inc. v. State
Legislature, 142 Idaho 640, 642, 132 P.3d 397, 399 (2006). Generally, the amendment entrusts
the State with preserving and managing hunting, fishing, and trapping rights through its laws,
rules, and proclamations. Additionally, it specifically empowers the State to suspend or revoke a
person’s license. Nothing in the amendment supports the notion that a lifetime revocation of
hunting, fishing, and trapping privileges is reserved for a category of violators such as poachers.




2
       Expressio unius est exclusio alterius is a recognized rule of statutory interpretation
“meaning that the specific mention of certain things implies the exclusion of all others.” State v.
Acuna, 154 Idaho 139, 142, 294 P.3d 1151, 1154 (Ct. App. 2013).

                                                 3
       Additionally, Blair argues that the district court did not exercise reason by revoking his
license for life in the face of Blair’s acknowledgment that his actions were wrong, that he had
learned his lesson, and that he would not engage in similar behavior in the future. A sentence is
reasonable if it appears necessary to achieve the primary objective of protecting society, with all
other factors subservient to that end, including specific and general deterrence. State v. Hunnel,
125 Idaho 623, 627, 873 P.2d 877, 881 (1994). The protection of society encompasses the
State’s natural resources.
       The State of Idaho, through the Fish and Game Department, is entrusted with protecting
societies’ interest in the State’s natural resources. This authority originates in Idaho Code
Title 36. In that title, bighorn sheep receive the greatest measure of protection provided to fish
or game. I.C. § 36-106 (limiting the Fish and Game Director’s ability to relocate bighorn sheep);
I.C. § 36-202 (identifying bighorn sheep ram as a trophy big game animal); I.C. § 36-1402
(assessing the highest minimum fine per animal for misdemeanor violations); I.C. § 36-1404
(assessing the highest reimbursement damages per animal for violations).
       The district court took into consideration the nature of Blair’s offense and his potential to
engage in such conduct in the future based on his prior history. Blair admitted to previously
completing another illegal sale of a bighorn sheep skull. He acknowledged that he knew his
actions were wrong, yet before he was arrested in this instance, he planned to return to where he
found the skull in order to find more skulls for the sole purpose of selling them. The district
court found that Blair was using the illegal sale of bighorn sheep skulls as his only source of
income and placed an emphasis on this finding. Based on the information provided to it for the
purpose of sentencing, the district court’s sentence was reasonably necessary to protect society
and achieve the related goal of deterrence. Blair has not demonstrated that the district court
abused its discretion in imposing the sentence. Therefore, Blair’s judgment of conviction and the
lifetime revocation of Blair’s hunting, fishing, and trapping privileges are affirmed.
       Judge LANSING and Judge GRATTON CONCUR.




                                                 4